Exhibit 10.31

 

LEASE

 

 

        THIS LEASE, made and entered into by and between Southern States
Cooperative, Inc., a Virginia corporation located at 7110 Grade Lane,
Louisville, KY 40213 (the "Tenant") and ISA Real Estate, LLC, a Kentucky limited
liability company located at 7100 Grade Lane, Louisville, KY 40213 (the
"Landlord");

 

        WITNESSETH:

 

1.

        DESCRIPTION OF PREMISES - For and in consideration of the rents,
covenants and agreements hereinafter reserved and contained, Landlord hereby
Leases to Tenant the following described property, including the improvements
located thereon, located at 7110 Grade Lane, Louisville, Kentucky 40213 as
further described on Exhibit A attached hereto (hereinafter referred to as the
"Premises").

 

2.

        TERM - Tenant's tenancy shall commence on or before May 1st, 2003 and
continue for a period of two (2) years thereafter (the "Term"). Each year of the
Term is hereinafter referred to as a "Contract Period". Tenant shall have the
option to renew this agreement for two (2) successive one (1) year periods, upon
written notice at least ninety (90) days prior to the end of the then current
Contract Period, upon the same terms and conditions as stated herein, except
that the rent for each successive year shall be five (5%) percent more than the
rent payable with respect to the then current Contract Period.

 

        Notwithstanding the foregoing, this Lease shall not be effective until
such time as the underlying property of which the Premises forms a part has been
sold to the Landlord by the Tenant.

 

3.

        USE OF PREMISES - The Premises shall be used and occupied by Tenant for
any lawful purpose in connection with its business operations as an agricultural
cooperative, as well as all uses related thereto. The Tenant may not occupy or
use the. Premises for any other purpose without the written consent of the
Landlord. Tenant shall obey, observe and promptly comply with all valid present
and future laws, ordinances, rules, regulations, orders and requirements of the
United States of America, the Commonwealth of Kentucky, and of any or all
governmental authorities or agencies having authority over said Premises and the
occupancy thereof. Tenant shall not use the Premises or permit same to be used
for any unlawful or illegal purpose. Tenant will not do, or permit anything to
be done, in, upon, or about the leased Premises that increases the fire hazard
beyond that which will exist by reason of the ordinary use or occupancy of the
Premises set forth above. Tenant will not do or permit to be done anything in,
about or upon the leased Premises that interferes with the rights of, or tends
to annoy, other tenants of Landlord; that conflicts with the regulations of the
Fire Department or Board of Health; that creates a nuisance; or that is
dangerous to persons or property. Tenant shall not use or permit to be used on
the Premises anything that will invalidate any policies of insurance which may
now or hereafter be carried on said Premises or increase the rate of insurance
thereon; and any increase in insurance premiums on said Premises which may be
caused by the use made thereof by Tenant shall be paid by Tenant.

 

4.

        RENT - The rental price per annum for the entire Premises shall be as
follows:

 

         (i)         For the period commencing May 1, 2003 through and including
April 30th, 2005, the fixed rent shall be two hundred and fifty six thousand and
two hundred ($256,200) dollars, payable in equal monthly installments of twenty
one thousand three hundred and fifty ($21,350) dollars per month, payable on or
before the first day of each month, and thereafter;

 

         (ii)         In the event Tenant exercises its option to renew this
lease for any successive Contract Period(s), the monthly fixed rent shall be
five (5%) percent more than the rent payable with respect to the then current
Contract Period. By way of example the rent payable during the third Contract
Period (if any) shall be $22,417.50 per month.

 

        Monthly rental payments shall be due and payable on the first day of
each and every month. In the event a monthly rent payment is paid after the
fifth day of a month,. such payment shall be deemed late and shall be subject to
a 5% late fee (i.e., 5% of the monthly rent payment) payable along with such
payment. If such liquidated damages shall be deemed to subject the Landlord to
usury laws of the Commonwealth of Kentucky, this provision shall be severed from
this lease agreement and shall be considered null and void and of no force of
effect. In no event shall the underlying unpaid rent or additional rent be
voided or otherwise vitiated by such a finding.

 

5.

        SECURITY DEPOSIT - Upon the execution of this Lease, the Tenant shall
deposit with the Landlord the sum of twenty one thousand three hundred and fifty
($21,350) dollars as security for the full and faithful performance by Tenant of
all the terms, covenants and conditions of this Lease upon the Tenant's part to
be performed, which said sum shall be returned to the Tenant after the time
fixed as the expiration date of the term herein, provided the Tenant has fully
and faithfully carried out all of said terms, covenants and conditions on
Tenant's part to be performed. In the event of a bona fide sale, subject to this
Lease, the Landlord shall have the right to transfer the security to the vendee
for the benefit of the Tenant; and Landlord shall be considered released by the
Tenant from all liability for the return of such security; and the Tenant agrees
to look to the new Landlord solely for the return of said security, and it is
agreed that this shall apply to every transfer or assignment made of the
security to a new Landlord. The security deposited under this Lease shall not be
mortgaged, assigned or encumbered by the Tenant without the written consent of
the Landlord.

 

6.

        QUIET ENJOYMENT AND TITLE - The Landlord covenants, warrants and
represents that it has full right and power to execute and perform the Lease and
this agreement and to grant the estate demised herein, and covenants that the
Tenant, on paying the rent herein and performing the covenants and agreements
hereof, shall peaceably and quietly have, hold and enjoy the Premises and all
rights, easements, appurtenances and privileges belonging or in anyway
appertaining thereto, during the term of the Lease and any extension or renewal
thereof.

 

7.

        IMPROVEMENTS Tenant acknowledges that it is renting the Premises in an
"as is" condition and shall provide all improvements that it deems necessary or
desirable, provided, however, that no material improvements shall be made to the
Premises without Landlord's prior written consent. In the event Tenant desires
to make a material improvement, Tenant shall submit a plan to Landlord outlining
such proposed change at least thirty (30) days prior to any proposed
construction. If said plans are acceptable to the Landlord, written consent will
be given to the Tenant. Any permission given by the Landlord to make structural
changes or alterations shall be on the condition that the work shall be at
Tenant's expense, unless otherwise agreed in writing, and shall be in accordance
with the building code and zoning laws of the City of Louisville. All additions,
fixtures and improvements upon said Premises by the Tenant shall thereafter be
the property of the Landlord. Tenant may, at any time during the term of this
Lease or at its termination, sever and remove all its mechanical equipment and
other personal property owned by it or placed on Premises by Tenant during the
term of this Lease, provided, that (i) such removal shall be done so as not to
cause damage to the Premises; and (ii) at such time all rental payments due
Landlord are paid in full. Tenant shall repair, at Tenant's expense, any damages
to the Premises caused by such removal.

 

8.

        MECHANIC'S LIENS - In the event that Tenant erects any alterations or
improvements to the Premises as herein above provided, Tenant agrees to and does
indemnify Landlord against any mechanic's liens that may be filed against the
Premises for labor or material furnished, or both, and in the event any such
lien is filed, Tenant will immediately pay the same and cause it to be satisfied
and discharged of record.

 

9.

        UTILITIES - Tenant, during the term of the Lease, shall pay all charges
for utilities, including but not limited to, gas, electricity, telephone, heat,
trash and refuse collection, sewage, and water supplied to the Premises. Tenant
covenants and agrees that at all times the use of electric current shall never
exceed the capacity of the existing feeders to the building.

 

10.

        REPAIRS AND MAINTENANCE - Tenant accepts the Premises, buildings and
improvements in "as in" condition. Tenant shall keep and maintain in a clean and
orderly condition the Premises and make at its own expense all repairs and
necessary replacements, including but not limited to, plumbing, heating, air
conditioning, lighting fixtures, pipes and equipment, floor covering, ceiling,
walls and plastering, windows the current alarm system as well as all kitchen
equipment (except to the extent that damage to such items is caused by an act of
God and shall be an insurable claim under the Landlord's property policy).
Tenant shall replace any and all locks, keys or bolts which are damaged. Tenant
shall, at its expense, make all repairs and additions to the Premises as
required by any governmental agency for health or safety. Tenant, at its
expense, shall maintain all grass areas, if any, and shall mow all grass areas
at such intervals necessary to neatly maintain such grass areas. Tenant, at its
expense, shall maintain and repair the guttering and downspouts of the Premises,
and shall maintain. the parking areas, and shall remove rubbish, ice, and snow
from the Premises and adjacent parking areas. Tenant, at its expense, shall
maintain all exterior lighting. Should Tenant, in Landlord's sole reasonable
opinion, fail to properly maintain, repair, or replace those items for which
Tenant is responsible, Landlord may proceed to make said repairs or replacements
and recover the cost of same from Tenant, as additional rent.

 

11.

        REFUSE AND WASTE - Tenant agrees not to allow garbage or refuse or
abandoned objects or equipment to accumulate in or remain upon the Premises or
in the building. Tenant shall be responsible for having their garbage disposed
of and shall be responsible at its own expense for any fines or assessments by
the City of Louisville, Commonwealth of Kentucky, related thereto.

 

12.

        PROHIBITION OF CERTAIN ACTIVITIES AND USES

 

        i)         Tenant covenants and agrees for itself, its heirs and
assigns, that it will not carry on or permit any use or process in or upon the
Premises in such manner as will emit noxious or offensive odors or result in
excessive noise or vibration, or which results in the discharge of any hazardous
wastes, chemicals or other contaminants into the ground, sanitary system, or
public sewer, if any, in contravention of any existing law or regulation,
including but not limited to any applicable local sewer use ordinance. Tenant
further agrees not to accumulate or store any contaminated or hazardous wastes
or materials upon the Premises, unless such storage or accumulation is permitted
by the Department of Health or any other governmental division having
jurisdiction thereof. Landlord, its agents and/or employees shall have the right
to enter upon the Premises during normal business hours and upon reasonable
written notice to the Tenant to make such non-invasive, visual inspections as
may be necessary or desirable to insure compliance by the Tenant with the
provisions of this paragraph. If as a result of such non-invasive, visual
inspections, contaminated or hazardous waste materials are observed in the
sanitary system or public sewer, if any, or ground arising from any act or
course of conduct of the Tenant, Tenant's employees, contractors or customers or
suppliers, then the Tenant shall reimburse Landlord for the cost of such
inspections upon presentation of bills thereof by the Landlord to the Tenant.
Landlord shall give the Tenant reasonable notice of the time such inspections
will be made.

 

        ii)         The Tenant shall be solely responsible for the removal or
elimination of any contaminated or hazardous waste upon the Premises arising
from any act or course of conduct of Tenant, Tenant's employees, contractors,
customers or suppliers and shall proceed with due diligence with such removal or
elimination on demand of the governmental agency having jurisdiction.

 

13.

        SURRENDER OF PREMISES - Upon the expiration or other termination of this
Lease, Tenant shall quit and surrender to Landlord the Premises as well as all
equipment contained therein, in good working order and condition, ordinary wear
and tear excepted.

 

14.

        HOLDING OVER - In the event Tenant remains in possession of the Premises
after the expiration of the term of this Lease, such holding over shall not
constitute a renewal or extension of this Lease. The Landlord may, at its
option, elect to treat Tenant as one who has not removed at the end of its term,
and thereupon be entitled to all the remedies provided to the Tenant by law in
that situation, or the Landlord may elect, at its option, to construe such
holding over as a tenancy from month-to-month, subject to all the terms and
conditions of this lease, except as to duration thereof, and in that event the
Tenant shall pay monthly rent, at a rate equal to two (2) times the monthly
rent.

 

15.

        TAXES - Landlord, during the term of this Lease, shall pay all ad
valorem real estate taxes that may be assessed against the Premises, including
without limitations, any improvements.

 

16.

        ACCESS TO PREMISES - Landlord and its duly authorized agents, employees,
officers and independent contractors shall have access to the Premises at all
normal business hours with prior notice for the purposes of ascertaining that
Tenant is carrying out the terms, conditions and provisions hereof, and to
properly make any necessary repairs, improvements and alterations by reason of
Tenant's default under the terms of this Lease or otherwise. In no event shall
Landlord's entry onto the Premises unreasonably interfere with Tenant's conduct
of its business. Landlord may place a "For Rent" sign or signs on the Premises
during the last thirty (30) days this Lease is in force.

 

17.

        LIABILITY INSURANCE - Tenant shall, at its own cost and expense,
maintain and provide public liability insurance on the Premises for occurrences
where it is deemed legally liable naming Landlord as an additional insured in
the amount of $5,000,000.00 per occurrence, for injuries to or the death of one
or more persons, and property damage insurance of not less than $5,000,000.00
for damage to property arising out of anyone accident or occurrence. Said public
liability policy, or certificate thereof, shall provide that it may not be
canceled without such insurance carrier giving Landlord ten (10) days' notice of
its intention to do so. Said certificate of insurance shall be delivered to
Landlord together with proof of payment of premium therefor prior to, or
simultaneously with the signing of this agreement. Tenant shall provide Landlord
with a certificate of insurance prior to the-commencement of this Lease. During
the term of this Lease, Tenant shall furnish, upon request, to Landlord copies
of the policies or certificates evidencing such insurance.

 

18.

        DAMAGE TO PREMISES - If the Premises are destroyed or damaged by fire or
other casualty, or damaged thereby to the extent that Tenant is deprived of
occupancy of all or a significant portion of the Premises, all rent shall be
abated until the Premises are repaired by Landlord. If the Premises are so
substantially destroyed that the Landlord decides in its sole reasonable
discretion not to repair or rebuild, Landlord, within thirty (30) days after the
damage is incurred, may terminate this Lease by notice to the Tenant. If the
Premises are partially destroyed or damaged, whereby the Tenant shall be
deprived of only a portion of said Premises, the Landlord may cancel this Lease
or rebuild at its option. If Landlord chooses to rebuild, a proportionate
allowance shall be made from the rent during the period required for such
repairs, in the proportion which the number of square feet of which the Tenant
Is deprived by such damage and the making of such repairs bears to the total
square feet of the Premises. Upon restoration of the building and Premises,
Tenant shall continue the operation of the business and rent shall resume at its
normal rate.

 

19.

        INDEMNIFICATION - Landlord or Tenant, as the case may be, agrees to
indemnify and hold harmless the other against any claims, damages, costs,
expenses, and fees (including reasonable attorney's fees) incurred by the
indemnified party arising out of or in connection with any claim by a third
party which is inconsistent with any warranty, representation or Agreement made
by the indemnifier herein, provided such claim results in a final adverse
judgment against the indemnified party or is settled with the written consent of
the indemnifier. The indemnified party shall have the right to participate in
the defense of any such claims with its own counsel at its own expense but may
not settle any claim without the prior written consent of the indemnifier if the
indemnified party wishes to avail itself of the indemnity provided for above.
The warranties and indemnities contained in this paragraph shall survive the
termination of this Agreement.

 

20.

        ASSIGNMENT AND SUBLETTING - Tenant shall not assign this Lease, in whole
or in part, without the written consent of Landlord. If such consent is granted,
said assignment shall be subject to all of the terms and conditions set forth
herein. In the event that the Premises are sold to any purchaser other than the
Tenant, such sale shall be made expressly subject to all of the terms,
covenants, and conditions of this Lease. Tenant shall not sublease all or any
part of the Premises without the prior written consent of Landlord, which
consent shall not be unreasonably withheld. If such consent is granted, said
sublease shall be subject to all of the terms and conditions set forth herein
provided, however, that subletting shall not in any way relieve or release
Tenant of his obligations hereunder.

 

21.

        CONDEMNATION - In the event the Premises are appropriated or otherwise
taken or the use thereof is canceled or materially impaired, not due to any act
or omission on the part of Tenant, under the power of eminent domain or by
paramount authority, the Tenant or Landlord shall have the right and option to
terminate this lease by giving notice of such intention to the other within
thirty (30) days after Landlord receives notice of condemnation from the
condemning authority, the termination date to be at least sixty (60) days after
the date of such termination notice. If this Lease is not so terminated, there
shall be an appropriate reduction of rent in the Proportion which the number of
square feet of which the Tenant is deprived by such taking bears to the total
square feet in the Premises. Any award for the taking in the eminent domain or
condemnation proceedings shall be the sole property of Landlord except that the
Tenant shall be entitled to all relocation benefits.

 

22.

        DEFAULT - If Tenant shall fail to pay any installment of rent promptly
on the day when the same shall become due, and shall continue in default for a
period of ten (10) days after receipt of written notice thereof by Landlord, or
if Tenant shall fail to promptly keep and perform any other affirmative covenant
of this Lease or to commence such performance in good faith in accordance with
the terms of this Lease and shall continue in default for a period of thirty
(30)days after receipt of written notice thereof by Landlord of default and
demand of performance, then and in any such event, and as often as any such
event shall occur, provided Tenant has failed to cure such default within ten
(10) or thirty (30) days of the respective notice, Landlord may, at its sole
election and in addition to any and all other remedies provided by law or
contained in this Lease, declare this Lease terminated and enter into and upon
the Premises and take back same from Tenant. In such event, Tenant shall not be
released from the rent past due, or future rent, or from the payment of damages
for the breach of this Lease by Tenant. Furthermore, in the event of a default
of the terms of this Lease, the Landlord shall be reimbursed by the Tenant for
all legal fees incurred by the Landlord in connection with the enforcement of
the terms of this Agreement. All remedies of Landlord shall be cumulative or
alternate, and the exercise of one remedy shall not waive the exercise of any
other remedy.

 

        In case the Landlord shall default in the performance of any material
covenant or agreement contained herein, including but not limited to Landlord
interfering with Tenant's enjoyment of the Premises, in particular with Tenant's
access to ingress to and egress from the Premises, and said default shall
continue for a period of thirty (30) days after written notice thereof to
Landlord setting forth the specific nature of the default, then no rent shall be
payable under this Lease for such time as such default shall continue, and the
Tenant, after such thirty (30) day period to cure, may declare the Term of this
Lease ended and may vacate the Premises and be relieved from all further
obligations under this Lease except those that are intended to survive the
termination of this Lease (e.g. the indemnification set forth in paragraph 19
above), or, if the Landlord has not diligently begun to cure such material
breach (e.g. by accepting bids for repair) at the end of said thirty (30) day
period, then the Tenant may, at its option, at any time during the continuance
of such default after the expiration of said thirty days' notice, pay any sum
necessary to perform any obligation of Landlord hereunder and deduct the cost
thereof from the rent thereafter to become due under this Lease.

 

23.

        BROKERS - Landlord and Tenant acknowledge neither party engaged a real
estate broker or agent in connection with this Lease transaction.

 

24.

        BANKRUPTCY - If at any time during the term of this Lease, Tenant is
adjudged bankrupt or insolvent, either as a result of voluntary or involuntary
proceedings, by a court of competent jurisdiction, or if Tenant makes an
assignment for the benefit of creditors, or if a receiver is appointed for
Tenant, then, and in any of such events, Landlord may declare this lease
forfeited, canceled, and terminated without further action on the part of
Landlord or Tenant, and Landlord may at once re-enter and take possession of the
Premises, but in no event shall Tenant be relieved of any liability theretofore
incurred for rent or on account of the violation of any of the terms, conditions
and covenants of this Lease.

 

25.

        ESTOPPEL-CERTIFICATE BY TENANT - The Tenant agrees from time to time,
upon not less than ten (10) days' prior written request by the Landlord to
execute, acknowledge and deliver to the Landlord a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications that the same is in full force and effect as
modified and stating the modifications}, and the dates to which the basic rent
and other charges, have been paid in advance, if any, it being intended that any
such statement delivered pursuant to this section may be relied upon by a
prospective purchaser of the fee or mortgagee of the Premises.

 

26.

        NOTICES - If at any time after the execution of this Lease it shall
become necessary for one of the parties hereto to serve any notice, demand or
communication upon the other party, such notice, demand or communication shall
be in writing signed by the party serving the ,same delivered by the registered
or certified United States mail, return receipt requested; and

 

        a)         If intended for Tenant, shall be addressed to Southern States
Cooperative, Inc. 6606 West Broad Street, Richmond, VA 23230 ATTN: Manager, Real
Estate.

 

        b)         If intended for Landlord, shall be addressed to ISA Real
Estate, LLC located 7100 Grade Lanes, Louisville, Kentucky 40213 at or to such
other address as either party may have furnished to the other in writing as the
place for service of notice. Any notice so mailed shall be deemed to have been
given as of the time the same is received by the party to whom the notice is
being sent. A courtesy copy of all notices sent by the Tenant to the Landlord
shall be sent to Matthew L. Kletter, Esq., 183 Madison Avenue, PH, New York, New
York 10016.

 

27.

        WAIVER OF REQUIREMENTS - No forbearance by Landlord or Tenant in the
enforcement of any forfeiture or the breach of any covenant by the other' shall
impair or waive the right to rely upon or enforce such forfeiture or breach, or
any subsequent forfeiture or breach, and the acceptance by the Landlord of a
portion or of all of the rent which may be due shall not constitute a waiver of
any forfeiture or any breach or of any damages or rent due to Landlord by
Tenant. No waiver of any of the provisions of this lease shall be binding upon
Landlord unless in writing properly executed.

 

28.

        LEASE ACCEPTANCE - This agreement contains all the oral and written
agreements, representations and arrangements between the parties hereto. Any
rights which the respective parties hereto may have under any previous contracts
or oral arrangements are hereby canceled and terminated, and no representations
or warranties are made or implied other than as set forth herein. This lease may
not be amended or modified except by a duly executed written instrument entered
into by the parties hereto. All the covenants and agreements herein made shall
extend to and be binding upon the representatives, successors in interest and
assigns of Landlord and of Tenant. In the event that, at any future time, one or
more clauses of this lease shall be held to be void by any court of competent
jurisdiction for any reason, such clauses shall be deemed to be separable and
the remainder of this lease shall be deemed to be valid and in full force and
effect.

 

29.

        GOVERNING LAW - This agreement shall be governed by. the laws of the
Commonwealth of Kentucky.

 

30.

        SUCCESSORS - The terms, conditions and covenants of this Lease shall be
binding upon and shall inure to the benefit of each of the parties successors
and assigns.

 

31.

        COUNTERPARTS - This agreement may be executed in one or more
counterparts, each of which together shall constitute one instrument.

 

        IN WITNESS WHEREOF, the signatures of the Landlord and Tenant, by their
authorized respective officer or parties, as of this 30th of April, 2003.

 

 

SOUTHERN STATES COOPERATIVE, INC.

 

 

By: /s/ Thomas R. Scribner                

Name:   Thomas R. Scribner

Title:      President & CEO

 

 

IRA REAL ESTATE, LLC

 

 

By: /s/ Harry Kletter                           

        Harry Kletter

       Managing Partner

 

 